Citation Nr: 0926546	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
previously denied claim of entitlement to service connection 
for the cause of death.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to June 1970 
and from September 1976 to August 1985.  He died in January 
2002.  The Appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the VA RO in Winston-
Salem, North Carolina, which denied reopening the claim of 
entitlement to service connection for the cause of death.  

Of preliminary importance, the claim for entitlement to 
service connection for the cause of death had been previously 
denied in a final Board decision dated in May 2006.  The 
Appellant's request to reopen the claim was received by VA in 
January 2007.  Although the RO adjudicated this service 
connection claim on the merits in the March 2007 rating 
decision, the Board is required to determine whether new and 
material evidence has been received when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has characterized the issue as set 
forth on the title page.  

A supplemental statement of the case (SSOC), issued in April 
2009, continued and confirmed the previous denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A May 2006 Board decision denied a claim for entitlement 
to service connection for the cause of death.  

3.  Evidence added to the record since the May 2006 decision 
as to the Appellant's claim is new as it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, but does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for the cause of death.  


CONCLUSION OF LAW

The May 2006 Board decision is final, and new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for the cause of death.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.1100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claim to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Additionally, the notice requirements of the VCAA require VA 
to notify the appellant of any evidence that is necessary to 
substantiate a claim, as well as the evidence VA will attempt 
to obtain and which evidence she is responsible for 
providing.  In a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  

In this case, in letters dated in February 2007, September 
2008, March 2009, and April 2009, the RO provided notice to 
the Appellant regarding what information and evidence was 
needed to substantiate her claim of entitlement to service 
connection for cause of death, as well as what information 
and evidence must be submitted by the Appellant, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of and to submit any further evidence 
that was relevant to the claim.  Additionally, both the 
February 2007 and the September 2008 letters informed the 
Veteran of the specific technical meanings of "new" and 
"material," as well as the bases for the denial in the prior 
decision and described the type of evidence that would be 
necessary to substantiate the elements that were found 
insufficient in the previous denial.  Finally, the April 2009 
letter informed her as to disability ratings and effective 
dates.  As noted above, the claim was last adjudicated via an 
SSOC in April 2009.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Appellant, including service treatment records and private 
treatment records prior to the May 2006 denial.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Appellant.  

As discussed above, the Appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Appellant was an active 
participant in the claims process, submitting evidence.  
Thus, she has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Appellant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


General Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

As noted above, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000). 

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998). 


B.  Service Connection for the Cause of Death

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) 
(2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the appellant cannot establish 
some of these elements, the appellant can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, there must be "(1) that a 
condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 
Vet. App. at 307.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

By way of procedural background, the Veteran filed a VA Form 
21-534, Application for Dependency and Indemnity Compensation 
or Death Pension by a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation, Where Applicable), 
in August 2003, and was initially denied, inter alia, 
entitlement to service connection for cause of death in a 
February 2004 rating decision.  The Board observes that the 
Veteran's death certificate lists aspiration pneumonia as the 
immediate cause of death and hepatoencephalopathy, cirrhosis, 
and alcohol abuse as underlying causes.  The RO decision was 
then appealed to the Board, and in May 2006, the claim was 
disallowed as, at the time of the Veteran's death, service 
connection was not in effect for any disability, and as it 
was not otherwise shown that any disease or injury of service 
origin contributed substantially or materially to cause the 
Veteran's death.  The last final denial of the claim for 
entitlement to service connection for cause of death is the 
Board's May 2006 decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  In the Appellant's application, received in 
January 2007, she requested that her claim be reopened.  
Evidence added to the record since the May 2006 Board 
decision includes various statements in support of the claim 
from the Appellant.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the May 2006 Board decision 
regarding the Appellant's claim is new, but not material.  
Specifically, the Appellant's written statements are new, in 
that they are evidence that has not been considered by the 
Board.  They are not material, in that they do not relate to 
an unestablished fact necessary to establish the claim, i.e., 
this new evidence fails to show that the Veteran suffered 
from a disease or injury that began in service and that 
substantially or materially led to his death.  

Although the Board has the utmost sympathy for the great loss 
that the Appellant has undergone since the death of her 
husband, and acknowledges the Veteran's honorable and highly 
decorated service and sacrifice for his country, the Board 
must apply the law as it exists, and is bound by the laws 
codified in Title 38 of the United States Code and Code of 
Federal Regulations, which govern veterans' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995).  The Appellant has failed to submit 
any new and material evidence to support her contentions.  
Accordingly, for the reasons stated above, the Board finds 
that, as the post-May 2006 evidence is not both new and 
material, the claim is may not be reopened.  


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for the cause of 
death; the appeal is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


